07/08/2020


                           No. DA 19-0317                                Case Number: DA 19-0317




STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

KRISTOFER BUTLER,

             Defendant and Appellant.


                               ORDER



   Upon consideration of Appellant’s motion and good cause

appearing,

   IT IS HEREBY ORDERED that Appellant is granted an

extension of time to and including August 8, 2020, within which to

prepare, file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                     July 8 2020